Order entered June 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00921-CV

         ELIZABETH JANE BURKS, INDIVIDUALLY AND AS PERSONAL
      REPRESENTATIVE OF THE ESTATE OF GENE ALDERSON BURKS, SR.,
                         DECEASED, Appellant

                                                V.

  JOHN J. DUNCAN, PH.D.; ALICIA SANGA DUNCAN; WELLMART HEARTLAB,
  INC. D/B/A VIASCAN OF LAS COLINAS; AND JOHN ANDREW OSBORNE, M.D.,
                          PH.D., F.A.C.C., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-02824-D

                                            ORDER
       By notice filed June 25, 2015, appellee John Andrew Osborne, M.D., Ph.D., F.A.C.C.,

has informed the Court he is in bankruptcy. Pursuant to Texas Rule of Appellate Procedure 8.2,

further action in this cause is automatically suspended. See TEX. R. APP. P. 8.2. Accordingly, for

administrative purposes, this cause is ABATED and treated as a closed case.            It may be

reinstated on motion by any party showing, in accordance with rule of appellate procedure 8.3,

that the appeal is permitted by federal law or the bankruptcy court. See id. 8.3.

                                                      /s/    CRAIG STODDART
                                                             JUSTICE